                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION

BRENDA DAVIS, et al.,                                )
                              Plaintiffs,            )       Case No.: 5:17-cv-06058-SJ-NKL
                                                     )
 v.                                                  )
                                                     )       ORAL ARGUMENT REQUESTED
BUCHANAN COUNTY, MISSOURI, et al.,                   )
                   Defendants.                       )

  DEFENDANTS ADVANCED CORRECTIONAL HEALTHCARE, APRIL HELSEL,
  CATHERINE VAN VOORN, M.D., AND ANN SLAGLE’S MOTION FOR PARTIAL
   SUMMARY JUDGMENT ON COUNT IV OF PLAINTIFFS’ COMPLAINT AND
          ACCOMPANYING REQUEST FOR PUNITIVE DAMAGES

       COME NOW defendants Advanced Correctional Healthcare (“ACH”), April Helsel,

Catherine Van Voorn, M.D., and Ann Slagle, by and through the undersigned counsel, and

pursuant to F.R.C.P 56, Local Rule 7.0 and 56.1, respectfully request this court enter an Order

dismissing plaintiffs’ claim for punitive damages with prejudice. There is no genuine issue of

material fact and the law does not support an award of punitive damages in this case. This Court

must enter summary judgment with respect to the claim for punitive damages.

       In Count IV of the Complaint, plaintiffs assert a 42 U.S.C. § 1983 claim against Dr. Van

Voorn, Ann Slagle, and April Helsel.        Plaintiffs must show defendants were “deliberately

indifferent”; that is, defendants intentionally and knowingly disregarded Justin Stufflebean’s

serious medical needs. There is no genuine issue of fact and plaintiffs have failed to prove

defendants were deliberately indifferent with respect to their care and treatment of Stufflebean.

       WHEREFORE, defendants Advanced Correctional Healthcare, Dr. Van Voorn, Helsel,

and Slagle respectfully request this Court enter summary judgment on the request for punitive

damages and plaintiffs’ 42 U.S.C. § 1983 claims.




                                                 1
{0230929.DOCX}
         Case 5:17-cv-06058-NKL Document 370 Filed 07/02/19 Page 1 of 2
                                            NORRIS KEPLINGER
                                            HICKS & WELDER, LLC

                                            By:    /s/ John Hicks
                                            John Hicks, jh@nkfirm.com, #53584
                                            Emily Tung, etung@nkfirm.com, #68177
                                            9225 Indian Creek Parkway, Suite 750
                                            Overland Park, Kansas 66210
                                            (913) 663-2000/ (913) 663-2006 FAX
                                            ATTORNEYS FOR DEFENDANTS APRIL
                                            POWERS, ANN MARIE SLAGLE,
                                            CATHERINE VAN VOORN, ADVANCED
                                            CORRECTIONAL HEALTHCARE


                               CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of July, 2019, the above and foregoing document was
filed and served on counsel of record via the Court’s ECF system.


                                                   /s/ John Hicks
                                            Attorney for Defendant Advanced Correctional
                                            Healthcare, Inc.




                                               2
{0230929.DOCX}
         Case 5:17-cv-06058-NKL Document 370 Filed 07/02/19 Page 2 of 2
